                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RYAN SCOTT KURZINSKY,                         :            CIVIL ACTION
                                               :
                       Plaintiff,              :
                                               :
               v.                              :
                                               :
 PETZL AMERICA, INC.,                          :            No. 17-1234
                                               :
                       Defendant.              :

                                           ORDER


      AND NOW, this 16th day of January, 2019, for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that:


      1.     Defendant’s Motion for Summary Judgment (doc. 36) is GRANTED;

      2.     Judgment is entered in favor of Defendant Petzl America, Inc. and against

             Plaintiff Ryan Kurzinsky; and

      3.     This is a final judgment and the Clerk of Court is instructed to close this matter

             for statistical purposes.

                                                   BY THE COURT:


                                                   /s/ Timothy R. Rice
                                                   TIMOTHY R. RICE
                                                   U.S. MAGISTRATE JUDGE
